FILED IN
                                                                                        4th COURT OF APPEALS
                                                                                            SAN ANTONIO, TX
                                       In the Fourth Court Of Appeals                         June 1, 2015
                                                                                            KEITH E. HOTTLE
                                                                                        CLERK OF THE COURT
                                       Fourth Court Of Appeals District


                                       San Antonio Texas Bexar County


Maryann Castro


v.



Manuel Castro


                                                           Re: Court Of Appeals Number: 04-14-00785-CV


                                                                    Trial Court Case 2011 -CI-15957




            MOTION OF RECONSIDERATION RECONSIDERATION COUNSEL DISQUALIFICATION


 A TIME FOR APPELLEE TO RESPOND WAS MAY 18.2015 NOT MAY 20.2015 EXTENDED TIME WAS NOT
                                           FILED FOR MAY.20.2015




To The Justices Of Court Of Appeals:


Appellant Maryann Castro is filing this motion with the facts in this case Counsel Joseph Appelt
committed a malpractice on Oct 30,2013, committed fraud for his Client Appellee Manuel Castro.
Appellant Maryann Castro is praying for Justice and Relief.


Counsel Joseph Appelt committed a legal malpractice, Texas Disciplinary Rule 3.08 violations and has
been reported to the Texas State Bar, along with Counsel Dinorah Diaz.


Appellant Maryann Castro has turned in her Appellant Brief with evidence of legal malpractice, fraud,
hiding martial assets, tampered with agreement No Alimony Awarded written in By Counsel Joseph
Appelt for Appellee Manuel Castro on Oct 30, 2013 Counsel Joseph Appelt Committed the following:

     a)   Active Bankruptcy the lift stay was not filed no motion of Bankruptcy relief was granted on Oct
          30, 2013.Appellee Manuel Castro had the Community 1501 Olive in Active Bankruptcy and was
          not paying the home mortgage this was hidden from Judge Canales and Appellant Maryann
          Castro. A judge will not sign an agreement knowing stay lift motion not filed nor lifted. A bank
          will not refinance when in active bankruptcy and Mortgage payments are not being made. This
          agreement should be voided because of this violation a copy was entered not original.
     b)   Counsel Joseph Appelt accepted a comparative market analysis-realtors opinion from Appellee
          Manuel Castro mistress the non-spouse Christina Pacheco knowing document says not to be
          used as appraisal realtors opinion, both committed fraud over valued the Community 1501 Olive
     to falsely try to gain 40,000 in equity when there is no equity, and a realtors opinion is not a
     valid legal appraisal document in obtaining any loan from a bank it's a certified appraisal that is
     a legal appraisal not a realtors opinion. This Agreement for final divorce should be voided
     because of this Violation it's a copy not original.
c)   Hiding martial assets Keogh Plan Pension and 99 subaru which was hidden and not included in
     the agreement for final divorce this is a martial assets hidden from the Court Judge and

     Appellant Maryann Castro .This agreement should be voided because of this violation it's a copy
     not original.
d)   Counsel Joseph Appelt wrote in the Agreement no alimony awarded Appellant Maryann Castro
     did not give up her right to Alimony Counsel Joseph Appelt wrote in No Alimony awarded after
     signatures were signed look at the different writing there is no initial from Appellant Maryann
     Castro agreeing to this change was added on the Agreement this agreement should be voided
     because of all the violations it's a copy not the original.

e)   Joseph Appelt Appellee Brief was due April 29, 2015 no notice no motion was sent to the court
     nor to Appellant Maryann Castro about delay, nor motion Appellee Motion was filed to
     withdraw on May 8, 2015 and May 18, 2015, Appellant Maryann Castro discovered about
     withdraw email sent to her by the Court via email On May 8,2015 and May 18,2015
f)   May8, 2015 Counsel Joseph Appelt Statement NO deposition and NO date set it does not say
     Appellee Manuel Castro was not paying him. May 18,2015 he states his client Appellee Manuel
     Castro was not paying him for Appeals Court and that is his reason for withdraw, but yet he ask
     the Court to grant Appellee Manuel Castro extension to turn in Appellee Brief on June 19,2015
     and mailing address of Appellee Manuel Castro has a change of address Hickory Shadow
     Appellee Manuel Castro sister Leila Silva resides at that Residence and Appellant Maryann
     Castro there is a conflict of interest Appellee Leila Silva who was involved in the Adultery and
     fraud of Appellee Manuel Castro hid the mistress Christina Pacheco at the Hickory Shadow
     residence when Appellant Maryann Castro investigated as to Appellee Manuel Castro not
     returning home went to the residence and police were called and she was told not to send mail
     or ever show-up and Appellant Maryann Castro has not will not communicate due to the Bexar
     County deputy warning Appellee Manuel Castro does not reside at Hickory Shadow he resides at
     624 W. Goodwin in Pleasanton Texas 78064 Appellee Manuel Castro allowed his sister and
     mistress to Commit mail fraud change address Hickory Shadow and mail was forwarded to the
     Hickory Shadow, Appellee Manuel Castro sister Leila Silva harassed Appellant Maryann with
     police officers when she was investigating Appellee Manuel Castro whereabouts when they
     were married.
g)   Counsel Joseph Appelt has caused harm again to Appellant Maryann Castro why was the other
     party Attorney Counsel Joseph Appelt Allowed to withdraw he is part of this case he enforced
     the fraud in the Agreement for final divorce and Committed Violations in the Agreement for
     final divorce Counsel Joseph Appelt did not properly notify Appellant Maryann Castro his
     withdrawal not giving Appellant Maryann Castro her right to Object? Counsel Joseph Appelt did
     not say Appellee Manuel Castro was not paying him to Appeal when he responded to Appellant
     Maryann Castro Affidavit Of Indigency he filed a motion Contesting Appellant Maryann Castro
     Indigency In Appeals Court .Appellant Brief it says the Parties involved Appellee Manuel Castro
          and non-spouse mistress Christina Pacheco and Counsel Joseph Appel he enforced the fraud and
          hid martial assets for his client Appellee Manuel Castro and Tampered with Agreement wrote in
          no Alimony Awarded.

     h) Counsel Joseph Appelt has been reported to the State Bar for his Violations and that is why he
          withdrew for the violations he committed and misconduct in the Agreement for final divorce he
          is lying to the Court Of Appeals Appellant MaryAnn Castro has been harmed and prays for
          justice and relief she is entitled to by law.
     i)   Appellant Maryann Castro has proved to the Court the evidence of fraud why Is it being
          ignored? But yet Counsel Joseph Appelt who caused the fraud for his client Appellee Manuel
          Castro and is part of this lawsuit was granted to withdraw harming Appellant MaryAnn Castro?

 Appellant Maryann Castro prays for Justice and relief.

 First Amended Decree Of Divorce Dallas fifth District Court of Appeals case, In the interest Of MAC.
 And M.T.C.


 House Bill 908 remedy for wronged spouse when fraud has been committed against the Community
estate in Divorce.


Motion to reopen Divorce Agreement and Modify is needed in this case

Appellant Maryann Castro prays for Justice and Relief

FACTS


    A)    Notice filed by Counsel Appelt Appellant Maryann Castro never received notice
    B) Showing Hickory Shadow address was changed by Appellee Manuel Castro sister and mistress
          Davis law firm sent this to Appellant Maryann Castro on 9/14/14

     C) Appellant Maryann Castro took corrective action in changing address back to 1501 Olive this was
never authorized by Appellant Maryann Castro


     D) Mortgage address was supposed to be sent to 1501 Olive the mortgage has Appellee Manuel
Castro and Maryann Castro this change was done without my consent. Manuel Castro had the mortgage
statement sent to 23302 Hickory Shadow where his sister Leila Silva who took part of fraud, harassment
for Appellee Manuel Castro to harm Appellant Maryann Castro Manuel Castro resides at 624 W.
Goodwin in Pleasanton Texas with the Mistress Christina Pacheco who committed adultery and Fraud
with Appellee Manuel Castro while married to Appellant Maryann Castro.

E) Counsel Joseph Appelt filed a response for his Client to Appeals Court contesting Affidavit of
Indigency and states to Appeals Court Appellee Manuel Castro did not pay him to Appeal, That is untrue
why would he file this response. May 18th Appellant Maryann Castro called the court and spoke to
Carmen and was told no motion filed and one was filed and Appellant Maryann Castro was not notified
by Counsel Joseph Appelt instead receive notice via email by the Court of Appeals after her was granted
to withdraw. How is this Justice? May 8th never received notice from Counsel Joseph Appelt about
motion to withdraw only from Appeals Court via email after it was denied again Appellant Maryann
Castro is harmed how is this justice.




        Maryann Castro Appellant and pro-se
        1501 Olive
        Jourdanton Texas 78026




        Pacattitude2014(5)gmail.com

        8304960133

        Filed May 26,2015